 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-0811-01-PHX-DJH
10                       Plaintiff,
11   v.                                              DETENTION ORDER
12   Claudia Guadalupe Rodriguez,
13                       Defendant.
14
15         On October 23, 2018, defendant, Claudia Guadalupe Rodriguez, appeared before
16   this Court on a petition to revoke conditions of release. The Court considered the
17   information provided to the Court, and the arguments of counsel, in determining whether
18   the defendant should be released on conditions set by the Court.
19         The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release and that there is no condition or combination of conditions
21   available to the Court. 18 U.S.C. § 3148(b).
22         IT IS THEREFORE ORDERED that defendant be detained pending further
23   proceedings.
24         Dated this 24th day of October, 2018.
25
26
27
28
